In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Queens County, entered April 26, 1971, upon (1) a directed verdict on the issue of liability after a separate trial on that issue and (2) a jury verdict of $11,000 for plaintiff after an ensuing trial on the issue of damages. Judgment reversed, on the law, and new trial granted on the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $5,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended is affirmed, without costs. This court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion the verdict was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.